UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 5, 2011 AMERICAN LIFE HOLDING COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 000-50196 52-2177342 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 16 Okin Dong Cheongru Gu Seoul, South Korea (Address of principal executive offices) 8210-9406-8116 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.02 Unregistered Sales of Equity Securities On July 5, 2011, American Life Holding Company Inc. (the “Company”) completed the sale of 47,000,000 shares of its common stock at a price of $0.0053 per share, for gross proceeds of $249,100, to certain investors that acquired the securities for investment purposes.Ofthose 47,000,000 shares, 30,050,000 were issued to CNK Mining Corporation, a company whose principal shareholder is Deukgyun Oh, the sole officer and director of the Company. The Company issued the shares in reliance on the exemption from the registration requirements of the United States Securities Act of 1933, as amended, provided by Rule 903 of Regulation S. The Company’s reliance on Rule 903 of Regulation S was based on the fact that the shares were sold in offshore transactions, as defined in Rule 902(h) of Regulation S.The Company did not engage in any directed selling efforts, as defined in Rule 902(c) of Regulation S, in connection with the sale of the shares, and the investors were not U.S. persons and did not acquire the shares for the account or benefit of any U.S. person. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 8, 2011 American Life Holding Company, Inc. By: /s/ Deukgyun Oh Deukgyun Oh President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, Director 2
